786 F.2d 1165
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EARL McFALL, Plaintiff-Appellant,v.AL C. PARKE, WARDEN, KSP; M. SAMBERG, DEPUTY WARDEN; PHILPARKER, PROGRAM DIRECTOR; TIM BARNES, CORRECTIONAL OFFICER;HSERETON TALBOTT, CASE MANAGER; CAPTAIN TRAVIS, CORRECTIONALOFFICER; E. GRAY, CASE MANAGER; W. KERSETTER, CASE MANAGER;J.R. YOUNGBLOOD, CASE MANAGER; WILLIARD McLEAN, DEPUTYWARDEN, Defendants-Appellees.
85-5884
United States Court of Appeals, Sixth Circuit.
2/7/86

W.D.Ky.
APPEAL DISMISSED
ORDER
BEFORE:  KEITH, MARTIN and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of appellant's motion for appointment of counsel.  Appellant has not responded to this Court's October 23, 1985, order to show cause why his appeal should not be dismissed for lack of jurisdiction because of a late filed notice of appeal.


2
It appears that on July 23, 1985, the order was entered dismissing appellant's civil rights action, and that the notice of appeal was filed on September 27, 1985.  The notice of appeal was filed 36 days late.  Rule 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 91983).  Rule 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the motion for appointment of counsel be and hereby is denied.  It is further ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.